 Case 1:20-cv-00180-RJJ-SJB ECF No. 22 filed 09/24/20 PageID.152 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

LANCE TAYLOR #499227,

              Plaintiff,
                                                   File no: 1:20-CV-180
v.
                                                   HON. ROBERT J. JONKER
JOSHUA HERMANN,

              Defendant.
                              /

                           ORDER APPROVING MAGISTRATE'S
                            REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on September 1, 2020 (ECF No. 21).            The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C.

§ 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 21) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant Hermann’s Motion for Summary Judgment

(ECF No. 19) is GRANTED, and the claim against Defendant Hermann is dismissed without

prejudice.

        IT IS FURTHER ORDERED that Plaintiff is denied a certificate of appealability

        The Court discerns no good-faith basis for appeal of this matter.      See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).


Date:   September 24, 2020                         /s/ Robert J. Jonker
                                                   ROBERT J. JONKER
                                                   CHIEF UNITED STATES DISTRICT JUDGE
